Citation Nr: 1532246	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Entitlement to service connection for a back disability.
	
2.  Evaluation of bilateral hearing loss disability, rated as noncompensable.

3.  Entitlement a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2015 written statement, the Veteran withdrew the claim for service connection for hernia previously on appeal.  Accordingly, this matter is no longer before the Board.

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Following the hearing, the Veteran submitted additional medical evidence along with a waiver of original Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the appeal.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a compensable rating for bilateral hearing loss disability and entitlement a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

1. A back disability did not manifest in service and is not attributable to service; arthritis of the lumbar spine did not manifest to a compensable degree within one year of discharge from service.

2.  Spina bifida is a congenital defect.


CONCLUSIONS OF LAW

1. An acquired back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2. Spina bifida is not a disease or injury within the meaning of compensation benefits.  38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the July 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  Social Security Administration (SSA) records have also been obtained and are associated with the claims file.

The Veteran was also afforded a Board hearing in April 2015. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for back disability. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

A VA examination under the standards of McLendon is not warranted in this case. Here is no evidence establishing an "in-service event" during active service and thus there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to service connection for back disability is thus ready to be considered on the merits.


II.  Law and Analysis

The Veteran contends that he is entitled to service connection for a back disability, as he believes that the disability stems from a fall from a flight deck sustained in service.

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed back disability.  The spine was noted to be normal on enlistment examination in May 1963 and no defects were noted except for mild pes planus and defective vision.  The spine was also noted to be normal on discharge examination in March 1967.  

Following service, on VA examination in May 1988, the Veteran complained of pain in the low back.  The examiner noted that the Veteran had spina bifida that had been present from birth and was noted on induction examination in May 1963 but he was still accepted into service.  It was noted that the Veteran learned about it in 1967 when he got out of service and was turned down for employment as a result of a pre-employment examination at a steel company.  He also had been turned down from a job at a coal mine because of spina bifida.  He never had any symptoms until five years ago, when he first started getting electric shock-like pains down the legs when he bent over and could not straighten up until he relaxed.  

After physical examination and x-ray, the examiner diagnosed spina bifida occulta with transitional fifth lumbar vertebra with signs and symptoms as described.   

In a June 1988 written statement, the Veteran reported that he was denied employment in 1968 due to spina bifida.  He indicated that he saw a doctor in 1974 for back pain and he was told that he was overweight.  He also saw a doctor in 1978 who did not tell him anything.  He reported that he had not seen any other doctors.

A December 1992 VA medical certificate notes that the Veteran presented with complaints of increasing intermittent back pain.  He stated that he had a history of spina bifida, and noted that he had a history of back pain for about 10 years with no history of trauma.  He was assessed with low back pain. 
 
A February 1993 treatment report notes a history of spina bifida on x-ray in 1963.

In April 2001, the Veteran presented with complaint of back pain and other joint pain after being pinned down between a car and the street when the car rolled off of a ramp.

On VA treatment in June 2002, the Veteran endorsed back pain with no history of trauma or falls.  He was assessed with right sciatica and likely degenerative joint disease.  

A June 2002 VA x-ray revealed evolving diffuse mild osteoarthritis and probable L5 spina bifida occulta.  

In January 2008, it was noted that the Veteran had previously been seen in 2002 for back pain.

An April 2008 VA lumbar spine x-ray revealed minimal degenerative change and that L5 was a transitional vertebrae.  

In September 2008, the Veteran reported for evaluation of ongoing back pain, which he stated had started one month prior after falling down a flight of stairs.  

On VA examination in October 2008, the Veteran stated that his back started giving him trouble over the years.   His occupation was a roofer and was greatly contraindicated by his chronic back pain.     

After physical examination and x-ray, the examiner diagnosed chronic lumbar strain, associated mild degenerative arthritis, and positive leg raising test on the right side at 45 degrees without any obvious neurological deficit.  

A July 2009 VA MRI revealed a synovial cyst at the L4-L5 facet joint toward the left.  

An August 2009 VA neurosurgery report reflects the Veteran's report that he first began to be bothered by back pain in 1966.  Since 2007, the pain had worsened.  
He was assessed with a synovial cyst a L4-5.  

A September 2009 operative report reflects that the Veteran underwent surgical removal of a tumor on the left L5 nerve root in the spinal canal.

Treatment records dated in 2009 also reflect assessment of sciatica.

Private treatment records reflect that the Veteran filed a worker's compensation claim related to his work for a roofing company in October 2010.  He noted that his duties including climbing up and down ladders with siding material.  He cited to no specific injury, but indicated that during these activities, his back pain worsened.  

A November 2010 private MRI revealed transitional segment, increased anterolisthesis L5 laying on S1, foraminal canal changes with very irregular L5-S1 facet joints, hyperintense lesion right S2 foramen, and non-specific marrow signal intensity changes.

A March 2011 report from Colorado Pain and Rehabilitation reflects that the Veteran reported a gradual onset of low back pain in 2009.  He reported that he was told that he had some sort of "tumor" in the lower lumbar region at L4-5, for which he underwent surgery.  The treatment provider noted that it was unclear as to whether the Veteran's back problems were due to any workplace incident, or due to pre-existing back disability.

An April 2011 independent medical assessment notes the Veteran reported history of low back pain over the course of his almost entire adult life.  He indicated that he fell onto his low back off of a cat walk in service.  In 2008, he had an onset of left sciatica and also fell down a flight of stairs in 2008.  He underwent surgery in 2009 to remove a growth, which turned out to have been disc material/cartilage. When working on a siding job in October 2010, everything got worse including his low back and left sciatica.    

Following physical examination, the examiner diagnosed chronic adult-life low back pain since a fall in the Navy many years ago, back injury in June 2002, a 2009 assessment of sciatica, September 2009 removal of disc material, and multilevel lumbar spondylosis, anterolisthesis L5/S1 with severe associated facet degeneration/fragmentation, with no evidence of acute changes on lumbar MRIs.

After review of the record, the reviewing physician determined that the October 2010 workplace incident was at worst a temporary aggravation of his pre-existing injuries.

A July 2014 VA MRI of the lumbar spine revealed retrolisthesis of L5 with respect to L4.  

In various written statements and during his Board hearing, the Veteran reported that he fell from the flight deck and onto a cat walk while aboard the U.S.S. Franklin Roosevelt in the Gulf of Tonkin in July 1966.  He indicated that the cat walk was about 6 feet below the deck.   In a June 2010 written statement, the Veteran indicated that he went to sick bay; however, he reported during his hearing that he did not seek treatment in service.  He reported that he sought employment in 1968, but a defect found on x-ray disqualified him from the job.  He stated that he initially sought treatment for his back in approximately 1976.

At the outset, the Board does not find that the question of whether there was a pre-existing back disability has been raised by the record. Every Veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service. 38 C.F.R. § 3.304(b). Here, while post service treatment records include notations that spina bifida was noted on induction examination in May 1963, the Veteran's service treatment record do not reflect such findings at service entrance.  The spine was noted to be normal, the Veteran did not report any back complaints, and no defects related to the back were noted.  The Veteran was found to be fit for duty.  As such, the Veteran is presumed sound at entry with regard to this claim.

The Board also notes that the Veteran is not entitled to service connection for spina bifida, as spina bifida is a congenital defect and therefore not a disease or injury for disability compensation purposes. 38 C.F.R. § 3.303(c) (congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997). Service connection for congenital defects is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury. See VAOPGCPREC 82-90; Monroe v. Brown, 4. Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). As there is no superimposed acquired pathology demonstrated in service, service connection for spina bifida is not warranted.  In addition, although there is a presumption of soundness in regard to acquired pathology, the presumption of soundness does not attach to a defect since such is not a disese or injury.  See, Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).

Moreover, none of the credible, probative evidence supports a finding of a relationship between the Veteran's service and his back disability, currently diagnosed as lumbar disc, spondylosis with anterolisthesis. Service treatment records do not include complaint of back disability and post-service VA and private treatment records do not suggest any relationship between his current back complaints and service. In sum, the evidence of record does not support the contention that the Veteran has a low back disability that had its onset in or is otherwise related to service. 

The Board has also considered Veteran's report that he fell in service and had experienced back pain since this initial injury. The Board acknowledges Veteran is competent to report symptoms present and past. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case, the Board finds that the Veteran's assertions of back-related symptoms in and since service are not credible.

Back complaints or a low back disability was not "noted" in the Veteran's service treatment records.  Nothing suggested that there were sufficient manifestations sufficient to identify a chronic disease entity.  Furthermore, the separation examination disclosed that the spine and musculoskeletal system were normal at separation.  Moreover, when the Veteran presented for examination in 1988, he did not relate his complaints to service, and noted an onset of symptoms 5 years prior.  In a 1988 statement, he noted that he had been assessed with spina bifida on employment examinations after service and first saw a doctor briefly in 1974, many years after service.  He did not relate a history of back injury in service related to a fall at this time or continuous symptoms since service.

The Board is faced with more than a mere silent record. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333, (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints). Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity). The post service assertions are inconsistent with the contemporaneous findings in time of his service and post-service treatment records documenting later onset of symptoms. The Veteran's assertion of back symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Private and VA treatment records do not include notation of injury in service in 1966 until after the Veteran submitted his claim for service connection.

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing back symptoms since service are not credible.  Similarly, any medical opinion based upon an inaccurate factual basis is equally inaccurate.

The Board assigns greater probative value to the contemporaneous objective evidence of record, to include service treatment records. This evidence shows no indication that the Veteran had any back-related symptoms in service.  Rather, the inservice findings were normal.  Notably, the post-service treatment records establish an inconsistent history of when back-related complaints started. The service treatment records and VA and the reliable private medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The credible medical evidence of record shows no indication that the Veteran has a back disability related to service. 

The Board acknowledges the reports of back pain since 1966, as noted in VA treatment records and in private treatment records. However, these notations are based on the Veteran's self-report which we have found to be not credible. Such information is equally not credible. 

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he has a current back disability that is related to his purported in-service injury, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting back disability unrelated to service.

Finally, with respect to the diagnosed arthritis, there is no indication that the disability first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that degenerative arthritis was manifest in 2002. Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a back disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for increased initial rating for bilateral hearing loss disability is warranted.

During the Veteran's Board hearing, he testified that he experienced progressively worsening hearing loss.  He indicated that he had received hearing aids and was scheduled to get his hearing aids adjusted in May 2015.  The Veteran's representative requested that these outstanding records be obtained.  

The record reflects that the Veteran has been receiving treatment at the Denver VA Medical Center (VAMC) and the Veteran's claims file currently includes treatment records though November 2012. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding records of VA treatment records, to include any recent audiology treatment records, should be obtained

Furthermore, given that any development and determination as to whether an increased rating for bilateral hearing loss disability is warranted may impact the claim for a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324, this matter are inextricably intertwined with the matter being remanded. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). It follows that any Board action on the claims for a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 would be premature. Hence, a remand of this matter is warranted as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the Denver VAMC all outstanding, pertinent records of evaluation and/or treatment since November 2012, to specifically include any audiology treatment records from May 2015. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should undertake any other development deemed warranted, to include consideration of whether a new audiological examination is warranted based upon any new evidence received.

3.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


